Exhibit 10.6

Expense Assumption and Reimbursement Agreement

between Greenbacker Renewable Energy Company LLC, Greenbacker Renewable Energy
Corporation

and Greenbacker Capital Management, LLC

AGREEMENT, made as of this 30th day of January 2014, between the Greenbacker
Renewable Energy Company LLC (“GREC LLC”), Greenbacker Renewable Energy
Corporation (“GREC”) and Greenbacker Capital Management, LLC (“Investment
Adviser”).

WHEREAS, the parties have entered into an Advisory Agreement with respect to the
Investment Adviser furnishing advisory and management services to GREC LLC dated
as of August 7, 2013 (“Advisory Agreement”);

WHEREAS, Investment Adviser desires to reimburse certain operating expenses for
GREC LLC and/or GREC to maintain net expenses at specified levels as set forth
in Appendix A.

WHEREAS, Investment Adviser desires to assume any and all preoperational
operating expenses of both GREC LLC and GREC prior to GREC LLC meeting the
minimum offering proceeds necessary to break escrow; and

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, GREC LLC and Investment Adviser agree as follows:

1. For the period commencing as of the date of this Agreement through the date
set forth in Schedule A hereto with respect to GREC LLC, Investment Adviser
agrees to reimburse operating expenses for GREC LLC in an amount sufficient to
keep the total annual operating expenses (exclusive of interest, taxes, dividend
expense, borrowing costs, organizational costs and extraordinary expenses) for
each class of shares of GREC LLC at the levels set forth in Appendix A (“Maximum
Permitted Rate”).

2. GREC LLC, in turn, agrees, subject to the limitations set forth in this
paragraph that GREC LLC shall be obligated to repay expense reimbursement to
Investment Adviser within 30 days of delivery by Investment Adviser to GREC LLC
of a written request, including expense support documentation, setting forth
each such expense amount to be reimbursed. All expense reimbursements shall
comply with the terms contained in agreements between the GREC LLC and its
administrator. Repayments with respect to the Investment Adviser must be limited
to amounts that do not cause the total annual operating expenses of GREC LLC
attributable to a share class during a year in which such repayment is made to
exceed the applicable Maximum Permitted Rate. No repayments by GREC LLC to
Investment Adviser shall be permitted after the earlier of (i) the date that he
continuous public offering of GREC LLC shares shall have expired or been
terminated or (ii) December 31, 2016. GREC LLC agrees to furnish or otherwise
make available to Investment Adviser such copies of its financial statements,
reports, and other information relating to its business and affairs as
Investment Adviser may, at any time or from time to time, reasonably request in
connection with this Agreement.

3. Prior to GREC LLC “breaking escrow” pursuant to the terms of its offering
documents, Investment Adviser shall assume any and all preoperational operating
expenses of GREC LLC and GREC since inception. At such time that GREC LLC
“breaks escrow”, such assumed preoperational expenses shall become an obligation
of GREC LLC (subject to the expense reimbursement limitations set forth in the
preceding paragraph).

4. Investment Adviser understands and intends that GREC LLC will rely on this
Agreement in preparing and filing any Prospectus updates filed subject to Rule
424(b) (3), and financial statements filed on Form 10Q or Form 10K and in
accruing the expenses of GREC LLC for purposes of calculating net asset value
and otherwise, and expressly permits GREC LLC to do so.

5. Investment Adviser understands that it shall look only to the assets of GREC
LLC or GREC for performance of this Agreement and for payment of any claim
Investment Adviser may have hereunder, and neither any of the GREC LLC’s
directors, officers, employees, agents, or unit holders, whether past present or
future, shall be personally liable therefore.

6. This Agreement shall be governed by applicable federal laws, rules and
regulations and the laws of the State of New York without regard to the
conflicts of law provisions thereof; provided, however that nothing herein shall
be construed as being inconsistent with the Investment Advisers Act of 1940, as
amended (the “IAA”), or other applicable federal law. Where the effect of a
requirement of the IAA or other applicable federal law reflected in any
provision of this Agreement is altered by a new or changed rule, regulation or
order of the United States Securities and Exchange Commission, whether of
special or general application, such provision shall be deemed to incorporate
the effect of such rule, regulation or order. Any amendment to this Agreement
shall be in writing signed by the parties hereto.

7. This Agreement shall run concurrently with the Advisory Agreement and may be
extended from year-to-year subject to approval by the Board of Directors of GREC
LLC, including a majority of the Directors of GREC LLC who are not “interested
persons” of GREC LLC within the meaning of Section 2(a) (19) of the Investment
Company Act of 1940; provided, however, that in the event that the Advisory
Agreement is terminated or not otherwise renewed, GREC LLC shall no longer be
obligated to repay expense reimbursement to Investment Adviser .



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their officers designated below as of the day and year first written
above.

 

Greenbacker Renewable Energy Company LLC     Greenbacker Capital Management ,
LLC By:  

 

    By:  

 

Name:       Name:   Title:       Title:   Greenbacker Renewable Energy
Corporation By:  

 

      Name:         Title:        



--------------------------------------------------------------------------------

APPENDIX A

EXPENSE CAPS

(Effective as of January 30, 2014)

 

Name of Fund

   Share Class    Maximum
Permitted
Rate1     Termination
Date

GREC LLC

   Class A Shares      6.00 %   December 31, 2014

GREC LLC

   Class C Shares      6.80 %   December 31, 2014

GREC LLC

   Class I Shares      6.00 %   December 31, 2014

All applicable expense caps contained in the Advisory Agreement shall also
apply.

 

1  The Maximum Permitted Rate for each class of GREC LLC shares at any given
time shall equal the total annual operating expenses (exclusive of interest,
taxes, dividend expense, borrowing costs, organizational costs and extraordinary
expenses) for each class of shares of GREC LLC at such time divided by average
net assets of such class of shares for the period, calculated in accordance GREC
LLCs accounting policies and procedures, for such class of shares of GREC LLC at
such time.

 

-3-